Citation Nr: 1036125	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1952 to December 
1956.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 decision of the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had requested a hearing before the Board; however, in 
June 2010, the Veteran's representative submitted a signed 
statement withdrawing that request.  There is no hearing request 
pending.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims for service connection.

The Veteran contends that he fell from a ladder during service 
and injured his left knee and left foot.  He reports that he was 
seen by a Navy Corpsman after this injury as there was not a 
physician aboard the ship he was stationed on.  The Veteran is 
competent to report falling down a ladder and being treated by a 
Corpsman.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  
A statement from the Veteran's sister indicates that she received 
letters from the Veteran during his service in which he noted 
falling from a ladder.  

A private treatment record from January 2007 notes that the 
Veteran has a prominent anterior tibial tubercle either secondary 
to old trauma or Osgood Schlatter.  Also noted are prominent 2nd 
and 3rd metatarsals proximally secondary to old trauma versus 
osteoarthritis.  A May 2007 treatment report notes the tibial 
tubercle as well as a nodule on the proximal 1st to 3rd 
metatarsals.  The Veteran reported falling off a ladder and 
injuring his left knee and left foot while aboard ship in 1956.  
He reported treatment by a Corpsman but no X-rays.  The Veteran's 
private physician (in 2007) assessed probable late effect of 
trauma versus Osgood Schlatter's disease causing the anterior 
tibial tubercle to be prominent.  In essence, private treatment 
records show current left knee and left foot disabilities that 
may be related to the Veteran's service.   

As the Veteran has current left knee and left disabilities that 
evidence indicates may be related to his reported fall during 
service, the Board finds that a VA examination is needed with 
respect to the claims for service connection for left knee and 
left foot disabilities.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (stipulating that VA's duty to assist veterans, 
pursuant to the VCAA, includes the duty to obtain a medical 
examination and/or opinion when necessary to make a decision on a 
claim).  Thus, the Veteran should be scheduled for a VA 
orthopedic examination to determine if he has any current 
disability of the left knee or foot.  If a left knee or foot 
disability is present, an opinion as to any relationship to 
service is also necessary.  

Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2009) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2009) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.  

In an August 2008 statement, the Veteran's sister noted that the 
Veteran was treated by a Dr. Ralph Cooke after he returned home 
from service.  Records from Dr. Cooke are potentially relevant to 
the Veteran's claims.  As such, the Veteran should be asked to 
provide authorization for VA to obtain these records.  If the 
records cannot be obtained, the Veteran should be notified.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ask the Veteran to provide information 
and authorization to obtain any relevant, 
outstanding non-VA treatment records.  The 
Veteran should specifically be asked to 
provide authorization to obtain records from 
Dr. Ralph Cooke.  Any records identified that 
are not duplicates of those already contained 
in the claims file should be requested.  If 
the records cannot be obtained, the Veteran 
should be notified of such.

2.  After the above has been completed to the 
extent possible, schedule the Veteran for a 
VA orthopedic examination to determine the 
nature of any left knee or left foot 
disabilities, and to obtain an opinion as to 
whether such is possibly related to service.  
The claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted and the 
results reported.  Following review of the 
claims file and examination of the Veteran, 
the examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current disability of the left knee or left 
foot arose during service or is otherwise 
related to service.  A rationale for all 
opinions expressed should be provided.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

